ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1, 2, 4 – 10, 13 – 16 and 18 – 19. Claims 3, 11 – 12 and 17 have been cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 5, 6, 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (WO 2015/198645 A1) as cited by Applicant in view of  Evgenios (WO 2005/039945 A1) as cited by Applicant and Wadzinski (U. S. Patent Publication No. 2015/0151721 A1).
Regarding independent claim 1, Fukuda teaches a wiping device for a camera unit (10; Fig. 2) with a housing (housing, 13) and a lens (lens, 11) which has a surface (Fig. 2), the surface being a curved or calotte-shaped surface (Fig. 2; Espacenet translation, Page 6, lines 218 - 219 ), the wiping device (10) comprising: a wiping element (wiper arm, 21) for wiping the surface of the lens (11) of the camera unit (10) free from water and dirt particles, wherein the wiping element (21) comprises a wiper blade (wiper blade, 14) and wiping the surface of the lens (11) comprises the wiper blade (14)  being in direct physical contact with the surface of the lens (11; Figs. 7A – C); at least one passage channel (cleaning device main body, 44); and at least one outlet channel (discharge port, 46a) which branches off from the passage channel  (44) in order to guide cleaning fluid onto the surface of the lens (11) of the camera unit (10; Espacenet translation, Page 7, lines 269 – 280), wherein the wiping device cooperates with a device for enabling or assisting the flow of cleaning fluid from at least one of a container and a supply channel into the passage channel (Espacenet translation, Page 7, lines 269 – 280), and the device (washer pump, 81; Espacenet translation, Page 7, line 269)  is controlled or regulated by a control or regulation unit (cleaning/wiper control unit; 20; Espacenet translation, Page 11, lines 426 - 428), and wherein the camera unit lens (11) is arranged in the camera unit housing (13; Espacenet translation, Page 6, line 211 – 225 via 20; Page 11, lines 426 - 428).
Fukuda does not teach at least one outlet channel being formed in a body of the wiper blade, wherein the control or regulation unit sets the wiping element and an elastic wiping lip in an oscillation 
Evgenios, however, teaches at least one outlet channel (water tunnel, 6; Fig. 1) being formed in a body of the wiper blade (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuda to further include at least one outlet channel being formed in a body of the wiper blade, as taught by Evgenios, to provide a device where the wiper blade can provide cleaning fluid directly to the unit, thus avoiding loss of cleaning fluid.
Wadzinski, further teaches the control or regulation unit (first control valve, 208)  sets the wiping element  (stick, 106) and an elastic wiping lip (wiping lip of stick, 106) in an oscillating motion (Paragraph [0013]), at least at times, via the device for supplying cleaning fluid the oscillating motion is achieved by a recoil effect in response to the flow of cleaning fluid, and the wiper oscillates and the recoil effect is initiated due to the force of the cleaning fluid being supplied (The wiper stick 106 may move or sweep on the surface of the windscreen 102 in a direction opposite to the direction of the ejection/spray of the pressurized fluid from the plurality of nozzles 206. In other words, the wiper stick 106 may move on the windscreen 102 due to the thrust generated by the pressurized fluid ejected/sprayed through the plurality of nozzles 206 from the fluid pump, 204; Paragraph [0013]) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuda to further include the oscillating motion is achieved by a recoil effect in response to the flow of cleaning fluid, and the wiper oscillates and the recoil effect is initiated due to the force of the cleaning fluid being supplied, as taught by Wadzinski, to provide a device where the wiper blade can return to a given position on its own, thus saving wear and tear on the motor and further extending the life of the motor.
In regards to the limitation “wherein the control or regulation unit sets the wiping element and an elastic wiping lip in an oscillation motion only in response to the device for supplying cleaning fluid being triggered”, however, examiner notes that the applicant fails to provide any criticality in having the control or regulation unit sets the wiping element and an elastic wiping lip in an oscillation motion only in 
Regarding claim 2, Fukuda, as modified, teaches the wiping device (Fig. 2) wherein the wiping element (21) comprises a curvature (U-shaped arm body, 23; Espacenet translation, Page 6, lines 229-230) which is adapted to the curved or calotte-shaped surface of the lens (11; Fig. 2) and which extends along the curvature (Fig. 2).   
Regarding claim 5, Fukuda, as modified, teaches the wiping device (Fig. 2) further comprising at least one sensor element (stain state determination unit, 71; Espacenet translation, Page 11, lines 416 - 417 ) for acquiring measured values related to at least one of a degree of contamination and a type of contamination of the lens (11; Espacenet translation, Page 11, lines 418 - 428), wherein the sensor element (71) is configured to be interconnected with the control or regulation unit (20) for providing the measured values (Espacenet translation, Page 11, lines 429 – 436).  
Regarding claim 6, Fukuda, as modified, teaches the wiping device (Fig. 2) wherein the control or regulation unit (20) is designed to evaluate the measured values (Espacenet translation, Page 11, lines 418 - 428), and, in response to evaluating the measured values, the control or regulations unit (20) is configured to, at least one of: leave the wiping device inactive, set the wiping element in motion while no cleaning fluid gets on the lens through the passage channel,10 013374-0047-999 set the wiping element in motion while the device is triggered so that the cleaning fluid gets on the lens out of the container through the passage channel, set the wiping element in motion while the device is triggered so that water is pumped through the passage channel, or set the wiping element in motion while the device is triggered so that compressed air is pumped through the passage channel (Espacenet translation, Page 11, lines 437 – 450). 
Regarding claim 8, Fukuda, as modified, teaches all of the limitations of claim 1 as discussed above.
Fukuda does not explicitly teach the wiping device further comprising a plurality of outlet channels which are configured to be shut off at least in part via a control or regulation unit.
  Wadzinski however teaches the wiping device further comprising a plurality of outlet channels (206) which are configured to be shut off at least in part via a control or regulation unit (control valve, 208; Paragraph [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuda to further include the wiping device further comprising a plurality of outlet channels which are configured to be shut off at least in part via a control or regulation unit, as taught by Wadzinski, to provide a device where the windshield wiper fluid can be regulated, thus avoiding excess fluid being used.
Regarding claim 10, Fukuda, as modified, teaches the wiping device wherein the wiping element comprises an elongated basic body (arm, 23) which extends over a diameter of the lens surface (11; Fig. 4), and a foot (arms, 23a and b) which is mounted movably in a frame on an opposite side of the wiping lip (14b; Fig. 3), the at least one wiping lip (14b) which extends from the basic body (23) in a direction of the lens surface (11; Figs. 7A – C ).
Regarding claim 14, Fukuda, as modified, teaches the wiping device (Fig. 2) wherein the wiping element (21) is arranged on a supporting rod (arm, 23) which interacts with guide elements (23a and b) of the wiping element (21; Espacenet translation, Page 6, lines 230– 234).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (WO 2015/198645 A1) as cited by Applicant in view of Wadzinski (U. S. Patent Publication No. 2015/0151721 A1) and Westfaelische (FR2270124 A1).
Regarding claim 4, Fukuda, as modified, teaches all of the elements of claim 3 as discussed above.
Fukuda further teaches the wiping device (Fig. 2) wherein the device comprises at least one pump (pump, 81).

Westfaelische, however, teaches at least one pump is in the form of at least one of a dosing pump (simple dosing pump, 11; Abstract), at least one shut-off device, and a valve.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuda to further include at least one pump is in the form of at least one of a dosing pump, at least one shut-off device, and a valve, as taught by Westfaelische, to provide a device where the windshield wiper fluid can be regulated, thus avoiding excess fluid being used.

  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (WO 2015/198645 A1) as cited by Applicant in view of Wadzinski (U. S. Patent Publication No. 2015/0151721 A1) and Holt (U. S. Patent Publication No. 2002/0005440A1).
Regarding claim 7, Fukuda, as modified, teaches all of the elements of claim 1 as discussed above.
Fukuda does not teach the wiping device wherein, in response to using different cleaning fluids comprising water and compressed air, a passage channel is assigned to each cleaning fluid, the passage channels configured to meet in at least one outlet channel.  
Holt, however, teaches the wiping device wherein, in response to using different cleaning fluids comprising water and compressed air, a passage channel is assigned to each cleaning fluid (air inlet fitting, 30 and fluid inlet fitting, 31, the passage channels configured to meet in at least one outlet channel (outlet orifices in spool, 33; Abstract; Paragraph [0044]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuda to further include at least one pump is in the form of at least one of a dosing pump, at least one shut-off device, and a valve, as taught by Holt, to provide a device where the air outlet nozzle is positioned so as to combine its air jet with a jet of cleaning fluid from the fluid outlet nozzle so as to form a spray that impinges forcefully against the lens thereby cleaning the lens.

Claims 9, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (WO 2015/198645 A1) as cited by Applicant in view of Wadzinski (U. S. Patent Publication No. 2015/0151721 A1) and Herrman (EP2792556 A1).
Regarding claim 9, Fukuda, as modified, teaches all of the elements of claim 1 as discussed above.
Fukuda further teaches the wiping device wherein the wiping element comprises at least one elastic wiping lip (14b; Espacenet translation, Page 8, lines 311 – 312 and 320 – 322)
Fukuda does not explicitly teach the at least one elastic wiping lip in form of a rubber lip.  
Herrman, however, teaches the wiping device wherein the wiping element comprises at least one elastic wiping lip in form of a rubber lip (Paragraph [0013]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuda to further include the wiping element comprises at least one elastic wiping lip in form of a rubber lip, as taught by Herrmann, to provide a device that can effectively clean the lens.
Regarding claim 13, Fukuda, as modified, teaches all of the elements of claim 12 as discussed above.
Fukuda does not teach the wiping device further comprising at least one spring for applying returning forces during the oscillating motion.
Herrman, however, teaches 11 013374-0047-999the wiping device further comprising at least one spring (return spring, 26) for applying returning forces during the oscillating motion (Paragraph [0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuda to further include at least one spring for applying returning forces during the oscillating motion, as taught by Herrmann, to provide a device that can return to a given position.
Regarding claim 15, Fukuda, as modified, teaches all of the elements of claim 14 as discussed above.
Fukuda does not teach the wiping device wherein, at least one of, the guide elements act on both sides of the wiping element, and the guide elements comprise the springs.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuda to further include at least one of, the guide elements act on both sides of the wiping element, and the guide elements comprise the springs, as taught by Herrmann, to provide a device that can return to a given position.
Regarding claim 16, Fukuda, as modified, teaches all of the elements of claim 1 as discussed above.
Fukuda does not teach the wiping device wherein at least one drive of the wiping element comprises a shape memory element.  
Herrman, however, teaches the wiping device wherein at least one drive (drive means, 16) of the wiping element (6) comprises a shape memory element (shape memory spring, 24; Fig. 2; Paragraph [0034]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuda to further include at least one drive of the wiping element comprises a shape memory element, as taught by Herrmann, to provide a device that can return to a given position.

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (WO 2015/198645 A1) as cited by Applicant in view of Wadzinski (U. S. Patent Publication No. 2015/0151721 A1) and Romack (U.S. Patent No. 9,992,388 B2).
Regarding claim 18, Fukuda, as modified, teaches all of the elements of claim 1 as discussed above.
Fukuda does not teach the rear view device, wherein a frame is attached to at least one of a housing of the camera unit and a housing of the rear view device.  
Romack, however, teaches the rear view device, wherein a frame (casing, 16) is attached to at least one of a housing (camera housing; 12) of the camera unit (10) and a housing of the rear view device (housing of imaging system, 7; Fig. 1A).  
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (WO 2015/198645 A1) as cited by Applicant in view of Wadzinski (U. S. Patent Publication No. 2015/0151721 A1), Romack (U.S. Patent No. 9992388 B2) and Herrman (EP2792556 A1).
Regarding claim 19, Fukuda, as modified, teaches all of the elements of claim 17 as discussed above.
Fukuda further teaches the rear view device wherein a control (13) or regulation unit is connected to a monitoring unit (sensor, 10) in the motor vehicle or is provided by the monitoring unit.
Fukuda does not teach a control or regulation unit is connected to a monitoring unit in the motor vehicle or is provided by the monitoring unit via at least one of springs, pneumatic cylinders, or motors, in order to monitor the movement of the wiping element and the fluid supply via the device.
Herrman, however, teaches a control or regulation unit (Paragraph [0010]) is connected to a monitoring unit in the motor vehicle or is provided by the monitoring unit via at least one of springs (Paragraph [0010]), pneumatic cylinders, or motors, in order to monitor the movement of the wiping element and the fluid supply via the device (Paragraph [0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuda to further include a control or regulation unit is connected to a monitoring unit in the motor vehicle or is provided by the monitoring unit via at least one of springs, pneumatic cylinders, and motors, in order to monitor the movement of the wiping element and the fluid supply via the device, as taught by Herrman, to provide a device that can return to a given position.



Response to Arguments
Applicant’s arguments, filed April 5, 2021 with respect to rejected claims 1 – 2, 4 – 10 and 13 – 16 and 18 – 19 under 35 USC 103 have been fully considered and are persuasive, therefore the rejection has been withdrawn.
Applicant’s arguments with respect to amended claim 1 – 2, 4 – 10, 13 – 16 and 18 – 19 have been fully considered however, after further consideration and in view of the amendment presented, a new grounds of rejection is made and the arguments do not apply to the combinations of references being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723